Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention requires a method for adsorbing arsenic composition, which includes the use of adsorbent material that comprises a porous support where the pores are “at least 91% filled by … bismuth material” and the support “comprises a moisture content of about 15% by mass of less,” which renders the claimed invention patentable in view of the closest prior art of record, Hans et al. (DE 3,816,599) and Miyazawa et al. (US 4,869,735). Hans and Miyazawa are silent regarding the amount of bismuth material in the porous support’s pores. As such, the prior art of record is does not anticipate or renders obvious the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736